On Rehearing.
Our attention is directed to the fact that we omitted one of the grounds of objection interposed to the question asked Mrs. Mildred Ingram: “On that occasion on the telephone call did she talk as though she were intoxicated?” We here add the omitted ground, which is, that the question called for a conclusion of the witness.
It is further requested that we respond to appellant’s contention that the court erred in excluding the statement of defendant’s witness Eva Kelsoe that on the morning of the day deceased met her death deceased came to Mrs. Kelsoe’s home to get listerine and told witness that defendant was then at deceased’s apartment.
Appellant insists this evidence was admissible to show good feeling and friendly relationship between deceased and defendant, and was offered to counteract any possible motive by defendant for killing her, and to substantiate defendant’s theory that she shot herself accidentally.
Aside from the fact that such evidence was inadmissible because it was hearsay, the court’s ruling was not error for the reason that the defendant testified without objection that deceased asked him to take her to Birmingham to look for work and that he went to her apartment that morning and waited while she dressed to go with him. This evidence was undisputed. Hickman v. State, 12 Ala.App. 22, 67 So. 775; Hogue v. State, 38 Ala.App. 131, 78 So.2d 670.
Application overruled.